Citation Nr: 0123858	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-29 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left femur fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1986 to January 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for left femur fracture.


REMAND

The appellant contends that he incurred a supracondylar 
fracture of the left femur while performing VA prescribed 
physical therapy exercises.  He has T6 complete paraplegia 
with complete sensory deficit below the T6 level.  There is 
some dispute as to whether his injury occurred during a VA 
hospitalization or while on a home pass in February 1996.  In 
this case, the RO has obtained VA medical opinion as to 
whether the appellant's left femur fracture resulted due to 
fault or accident on the part of VA.  The most recent 
Supplemental Statement of the Case (SSOC), dated in February 
2001, reflects adjudication of the claim pursuant to a 
negligence standard.  38 U.S.C.A. § 1151 (West Supp. 1999), 
as amended by Pub. L. No. 104, 204, §422(a) and (c), 110 
Stat. 2874, 2926-27) (the provisions of 38 U.S.C.A. § 1151 
require that entitlement to benefits for any injury or 
disease resulting from VA treatment be established by proof 
of fault or accident on the part of VA).

The Board notes, however, that the appellant's claim, which 
was filed in February 1996, is governed by the provisions of 
38 U.S.C.A. § 1151 which were in effect prior to October 1, 
1997.  VA O.G.C. PREC. 01-99 (February 16, 1999).  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).  In 
pertinent part, those provisions provide that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

To prevail under this statute, it is necessary to show that 
any additional disability, or aggravation of a disease or 
injury, was actually the result of VA treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c) (1996).  
The Supreme Court of the United States interpreted the above-
mentioned provisions as requiring proof of a causal 
connection between VA medical treatment and additional 
disability.  Gardner, 115 S.Ct. at 556 n3.

The Board must remand this claim to the RO for development 
and adjudication under the correct legal standard.  In this 
case, there is no evidence of record to contradict the 
appellant's allegations that his left femur fracture occurred 
while performing physical therapy exercises prescribed by VA.  
On remand, the RO should seek VA medical opinion as to 
whether the appellant suffered any additional disability as a 
result of injury, or an aggravation of an injury, caused by 
his VA prescribed physical therapy exercises.  The RO should 
also determine whether any additional notice or development 
is warranted under the Veterans Claims Assistance Act (VCAA) 
of 2000 and VA regulations which were recently adopted to 
implement the VCAA.  106 P.L. 475, 114 Stat. 2096 (2000).  

Accordingly, this issue is REMANDED for the following action.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) and recently adopted 
regulations implementing the VCAA are 
fully complied with and satisfied.

2.  Thereafter, the RO should forward 
the appellant's claims folder to an 
appropriate expert for opinion as to 
whether the appellant suffered any 
additional disability as a result of 
injury, or an aggravation of an injury, 
caused by his VA prescribed physical 
therapy exercises.  The examination 
report should reflect review of the 
claims folder and rationale for the 
opinion should be expressed.

3.  Upon completion of the above, the 
RO should readjudicate the claim for 
disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
left femur fracture.  In so doing, the 
RO must adjudicate the claim under the 
provisions of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


